            Case 2:18-cv-01115-RSL Document 156 Filed 12/20/18 Page 1 of 9



 1                                                                        The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9                                                        )
     STATE OF WASHINGTON, et al.,                         )    No. 2:18-cv-1115-RSL
10                                                        )
       Plaintiffs,                                        )    FEDERAL DEFENDANTS’
11                              v.                        )    REPLY IN SUPPORT OF
                                                          )    MOTION TO STAY
12   UNITED STATES DEPARTMENT OF                          )    PROCEEDINGS PENDING
     STATE, et al.,                                       )    PUBLICATION OF FINAL
13                                                        )    AGENCY RULEMAKING
       Defendants.                                        )
14                                                        )    NOTED FOR: Dec. 21, 2018
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY PROCEEDINGS           U.S. DEPARTMENT OF JUSTICE
     State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL    Civil Division, Federal Programs Branch
                                                                                          450 Golden Gate Ave.
                                                                                        San Francisco, CA 94102
                                                                                            Tel: (415) 436-6635
               Case 2:18-cv-01115-RSL Document 156 Filed 12/20/18 Page 2 of 9



 1
                                                  INTRODUCTION
 2
               Plaintiffs’ response to the Federal Defendants’ motion, ECF No. 151 (“Pls.’ Opp.”),
 3
     confirms that a limited, four-month stay is appropriate in this case. Plaintiffs have failed to cast
 4
     doubt on the fact that the rulemaking underway at the Department of State will bear on these
 5   proceedings, and Plaintiffs have not articulated any burden they will suffer as a result of a finite
 6   stay. The Court should therefore grant the Federal Defendants’ motion.
 7                                                   ARGUMENT
 8             A.      Administrative Proceedings That Bear Upon This Case Are Underway
 9             Plaintiffs first claim the requested stay “would undermine the orderly course of justice,”
10   primarily because the Federal Defendants have not publicly disclosed the content of the draft
11   rule. Pls.’ Opp. at 6. Yet the draft rule, by definition, is subject to change,1 and moreover is
12   protected by the deliberative process privilege. Exxon Corp. v. Dep’t of Energy, 585 F. Supp.
13   690, 698 (D.D.C. 1983) (explaining that “draft documents, by their very nature, are typically
14   predecisional and deliberative”); see Mobil Oil v. EPA, 879 F.2d 698, 703 (9th Cir. 1989)

15   (dicta) (noting that a draft may receive “deliberative process privilege protection under

16   exemption 5 [of FOIA] . . . regardless of whether it differs from its final version”). More

17   importantly, that the precise outcome of the rulemaking is unknown does not foreclose a stay,

18   as courts regularly grant requests to stay proceedings when the result of a related action,

19   including those undertaken by administrative agencies, remains uncertain. See Mediterranean

20   Enters., Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir. 1983) (concluding district court

21   did not abuse its discretion by staying case pending the results of a related arbitration); Ass’n of
     Irritated Residents v. Fred Schakel Dairy, 634 F. Supp. 2d 1081, 1094-96 (E.D. Cal. 2008)
22
     (staying case in light of pending agency rulemaking “that may affect portions of Plaintiff’s
23
     claims” because failure to do so would “waste party and judicial resources”).
24
               Indeed, there can be no serious dispute that the final rule will bear upon the issues in
25
     this case, particularly if the rule is finalized as it was proposed. In that circumstance, certain
26
27   1
      Since the Federal Defendants have filed their motion to stay, the Office of Information and regulatory Affairs has
     completed its review of the rule. https://www.reginfo.gov/public/do/eoDetails?rrid=128626 (review concluded
28   12/13/18).

         FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY PROCEEDINGS - 1             U.S. DEPARTMENT OF JUSTICE
         State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL          Civil Division, Federal Programs Branch
                                                                                                    450 Golden Gate Ave.
                                                                                                  San Francisco, CA 94102
                                                                                                      Tel: (415) 436-6635
               Case 2:18-cv-01115-RSL Document 156 Filed 12/20/18 Page 3 of 9



 1
     firearms, components, parts, accessories, attachments, and related technical data encompassed
 2
     in Category I of the United States Munitions List (“USML”) would be transferred, through a
 3
     concurrent final rule, to the jurisdiction of the Department of Commerce, which does not
 4
     control technology when it has been made available to the public without restrictions upon its
 5   further dissemination. See Declaration of Sarah J. Heidema, ECF No. 64-1, ¶ 21; see also 83
 6   Fed. Reg. at 24,198. If that scenario transpires, the Department of State would notify Congress
 7   as appropriate, and once the rule takes effect, Defense Distributed would be able to publish its
 8   files in an unrestricted fashion, irrespective of the Temporary Modification and Letter provided
 9   in connection with its settlement agreement with the Government. Such a course of events
10   would render the current controversy moot. See Tillett v. Bureau of Land Mgmt., 586 F. App’x
11   394 (9th Cir. 2014) (holding case is moot where “the district court could no longer provide any
12   meaningful relief” (citing Gator.com Corp. v. L.L. Bean, Inc., 398 F.3d 1125, 1129 (9th Cir.
13   2005)); see also Prelim. Inj., ECF No. 95, at 13 (finding Plaintiffs were likely to succeed on the
14   basis of their APA claims because “the temporary modification of the USML to allow

15   immediate publication of the previously regulated CAD files constitutes the removal of one or

16   more items from the USML without the required Congressional notice”).2

17             Likewise, in the event that the final rule does not effectuate a removal of items from the

18   USML, or effectuates a removal more limited than that proposed in the rule, it is nevertheless

19   likely to alter or clarify the issues before the Court. Plaintiffs themselves have acknowledged

20   as much, stating that they “believe that in addition to the administrative record regarding the

21   agency actions challenged in their Amended Complaint, the administrative record related to
     any final rule that will affect the regulation of the Subject Files may also become relevant to
22
     this case.” Joint Status Report, ECF No. 110, at 4.
23
               In response, Plaintiffs unpersuasively dispute that, if finalized as proposed, the rule
24
     would render this case moot. See Pls.’ Opp. at 7. First, Plaintiffs argue that the mootness
25
26   2
      Notwithstanding its ultimate reversal, the primary case relied on Plaintiffs is thus inapposite. See SEIU, Local
     102 v. County. of San Diego, 784 F. Supp. 1503, 1512 (S.D. Cal. 1992), rev’d, 35 F.3d 483 (9th Cir. 1994),
27   opinion amended and superseded on denial of reh’g, 60 F.3d 1346 (9th Cir. 1994), and rev’d, 60 F.3d 1346 (9th
     Cir. 1994), cited in Pls.’ Opp. at 6 (describing as “important” the fact that “the County has made no factual
28   showing to support its legal assertion that the proposed regulation would change the outcome of this case”).

         FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY PROCEEDINGS - 2             U.S. DEPARTMENT OF JUSTICE
         State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL          Civil Division, Federal Programs Branch
                                                                                                    450 Golden Gate Ave.
                                                                                                  San Francisco, CA 94102
                                                                                                      Tel: (415) 436-6635
            Case 2:18-cv-01115-RSL Document 156 Filed 12/20/18 Page 4 of 9



 1
     doctrine would not apply because “the States anticipate moving to amend their complaint to
 2
     include allegations regarding the final rulemaking, in which case the controversy would remain
 3
     very much live.” Pls.’ Opp. at 7. But the issue of mootness—especially as it relates to whether
 4
     a stay should be granted—does not turn on what Plaintiffs “anticipate” alleging in the future,
 5   but rather on whether the agency action renders their current claim one for which relief cannot
 6   be awarded. See Dawson v. Schwarzenegger, No. S-03-0967, 2006 WL 2346353, at *3 (E.D.
 7   Cal. Aug. 11, 2006), report and recommendation adopted, No. 2:03-cv-0967, 2006 WL
 8   2707962 (E.D. Cal. Sept. 18, 2006) (“There is no question that a case can be mooted by
 9   promulgation of new regulations or by amendment or revocation of old regulations.” (quoting
10   Save Our Cumberland Mountains, Inc. v. Clark, 725 F.2d 1422, 1432 n.27 (D.C. Cir. 1984))).
11   Similarly, it is entirely irrelevant to a mootness analysis whether Plaintiffs are currently seeking
12   discovery, see Pls.’ Opp. at 7, or whether the Federal Defendants “have continued to actively
13   defend this case,” id. at 8, as “[a] case that becomes moot at any point during the proceedings is
14   no longer a ‘Case’ or ‘Controversy’ for purposes of Article III, and is outside the jurisdiction of

15   the federal courts.” United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1537 (2018) (citation

16   omitted).

17          The cases cited by Plaintiffs are not to the contrary. For instance, NRDC v. Locke, No.

18   01-0421, 2009 WL 10681121, at *7 (N.D. Cal. Apr. 3, 2009), cited in Pls.’ Opp. at 7, involved

19   neither a motion to stay nor a claim of mootness, but rather a motion for leave to amend to

20   challenge an agency’s most recent regulatory application. The same is true of Cutler v. Hayes,

21   549 F. Supp. 1341, 1346 (D.D.C. 1982), aff’d in part, vacated in part, 818 F.2d 879 (D.C. Cir.
     1987), cited in Pls.’ Opp. at 7 (noting that “plaintiffs were granted leave to amend the
22
     complaint to include a substantive challenge to the regulation,” without mentioning a motion to
23
     stay or mootness).
24
            Nor can Plaintiffs advance their argument by claiming that the Federal Defendants are
25
     “effectively seeking an indefinite stay.” See Pls.’ Opp. at 9-10. Rather, as the Federal
26
     Defendants have made clear, they are requesting a finite, four-month stay, based on the current
27
     status of the final rule. See Proposed Order, ECF No. 131-1. This request is therefore unlike
28

      FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY PROCEEDINGS - 3      U.S. DEPARTMENT OF JUSTICE
      State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL   Civil Division, Federal Programs Branch
                                                                                          450 Golden Gate Ave.
                                                                                        San Francisco, CA 94102
                                                                                            Tel: (415) 436-6635
               Case 2:18-cv-01115-RSL Document 156 Filed 12/20/18 Page 5 of 9



 1
     SEIU, 784 F. Supp. at 1504, cited in Pls.’ Opp. at 9, where it appears the agency did not
 2
     provide additional context about the status of a rule that it might adopt; indeed, the agency was
 3
     not even a party to the case. Moreover, a more recent decision from the District Court for the
 4
     Eastern District of California confirms that a court may grant a request for a stay pending
 5   agency rulemaking based on much less specificity than that provided here. See Ass’n of
 6   Irritated Residents, 634 F. Supp. 2d at 1095-96 (granting motion to stay case pending
 7   completion of agency rulemaking, with no reference to an anticipated completion date).3
 8         B.      Granting A Stay Would Not Lead To Any Potential For Harm And Would
                   Promote Judicial Efficiency
 9
               Rather than responding to the Federal Defendants’ argument that, in light of the
10   preliminary injunction entered by the Court, Plaintiffs will suffer no harm from a brief stay,
11   compare Defs.’ Mot., ECF No. 131, at 6-7 with Pls.’ Opp. at 10-11, Plaintiffs next claim that
12   the Federal Defendants’ request for a stay “is insufficient . . . as a matter of law” because “[n]o
13   hardship or inequity would befall the Federal Defendants from the denial of a stay.” Pls.’ Opp.
14   at 10. But the Federal Defendants explained that granting a stay would benefit all parties
15   because it would allow them to proceed to dispositive briefing after the Department of State has
16   finalized its rulemaking, and after the Federal Defendants are in position to describe the
17   outcome of this rulemaking to the Court if necessary. Defs.’ Mot. at 7. Courts have not
18   hesitated in finding that such efficiency considerations are sufficient to warrant a stay. In fact,
19   the District Court for the Northern District of Texas recently granted an agency’s request to
20   stay proceedings pending review of its rulemaking on the primary basis of “judicial efficiency.”

21   Franciscan All., Inc. v. Price, No. 7:16-CV-00108, 2017 WL 3616652, at *5 (N.D. Tex. July

22   10, 2017) (“Because HHS’s reconsideration of the Rule may moot some or all of Plaintiffs’

23   claims presented in their motion for summary judgment, proceeding to the merits before

24   reconsideration is complete may waste limited judicial and party resources. Therefore, staying

25   the case until HHS completes its review of the Rule makes efficient use of both the Court’s and

26   the parties’ resources.”); see also Ass’n of Irritated Residents, 634 F. Supp. 2d at 1096

27
     3
      Notably, the Court in Ass’n of Irritated Residents did not adopt the “pressing need” standard that Plaintiffs
28   advocate here. See 634 F. Supp. 2d at 1094.

         FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY PROCEEDINGS - 4              U.S. DEPARTMENT OF JUSTICE
         State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL           Civil Division, Federal Programs Branch
                                                                                                     450 Golden Gate Ave.
                                                                                                   San Francisco, CA 94102
                                                                                                       Tel: (415) 436-6635
               Case 2:18-cv-01115-RSL Document 156 Filed 12/20/18 Page 6 of 9



 1
     (granting stay because “[a]lthough Plaintiffs first and third causes of action will likely not be
 2
     affected by the ongoing EPA rulemaking process, piecemealing claims in this litigation will
 3
     waste party and judicial resources and will require duplication of efforts to resolve closely
 4
     related issues on separate occasions.”).
 5             Again, the cases relied on by Plaintiffs, Pls.’ Opp. at 10-11, are not on point. In each of
 6   those cases, the Court denied a request for a stay based primarily on the prejudice that the non-
 7   moving party would suffer. See Lockyer v. Mirant Corporation, 398 F.3d 1098, 1112 (9th Cir.
 8   2005) (explaining that “[t]here is more than just a ‘fair possibility’ of harm to the [plaintiff],”
 9   and that therefore a stay was not warranted given the defendants’ inability to show “a clear case
10   of hardship or inequity” from proceeding); Yong v. INS, 208 F.3d 1116, 1121 (9th Cir. 2000),
11   (holding a stay was not warranted because it would cause “substantial prejudice” to habeas
12   petitioner); Mix v. Ocwen Loan Servicing, LLC, No. C17-0699, 2017 WL 5549795, at *8
13   (W.D. Wash. Nov. 17, 2017) (finding delay “will result in some prejudice” to non-moving
14   party, given, inter alia, “the potential destruction of cell phone records” and because “there is

15   no indication of when [a separate court] will issue an opinion and thus of how long a stay

16   would last”); Lathrop v. Uber Techs., Inc., No. 14-cv-05678, 2016 WL 97511, at *4 (N.D. Cal.

17   Jan. 8, 2016) (“Plaintiffs argue persuasively that they would suffer prejudice from a stay

18   because the case would extend for an indeterminate length of time, increase the difficulty of

19   reaching class members, and increase the risk that evidence will dissipate.”). Here, by contrast,

20   a limited stay presents no conceivable harm to Plaintiffs, particularly in light of the preliminary

21   injunction and the administrative record that the Federal Defendants have produced.4
               Perhaps aware of this deficiency in their argument, Plaintiffs suggest that “[a] stay
22
     would harm the Plaintiff States and the public” because Plaintiffs are seeking to compel
23
     additional information from all Defendants. Pls.’ Opp. at 11-13. This assertion, however, fails
24
     on multiple grounds. First, it is undermined by the Federal Defendants’ willingness, in the
25
     interest of narrowing the parties’ dispute, to provide the extra-record, non-privileged materials
26
27   4
       The Federal Defendants acknowledge that their request for a stay would alter the schedule previously agreed to
     by the parties. See Pls.’ Opp. at 11. But the Federal Defendants entered into that schedule prior to developments
28   regarding the timing of the final rule, and those developments render a stay appropriate at this time.

         FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY PROCEEDINGS - 5             U.S. DEPARTMENT OF JUSTICE
         State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL          Civil Division, Federal Programs Branch
                                                                                                    450 Golden Gate Ave.
                                                                                                  San Francisco, CA 94102
                                                                                                      Tel: (415) 436-6635
               Case 2:18-cv-01115-RSL Document 156 Filed 12/20/18 Page 7 of 9



 1
     requested by Plaintiffs for the Court’s consideration. See Opp. to Pls.’ Mot. to Compel
 2
     Completion of the Admin. Record, ECF No. 152, at 1 n.2.5 Second, the cases relied on by
 3
     Plaintiffs do not demonstrate that a vague, purported need for discovery is a cognizable harm to
 4
     the public that weighs against a requested stay. For instance, in Jones v. AD Astra Recovery
 5   Services., Inc., No. 16-1013, 2016 WL 3145072, at *6 (D. Kan. June 6, 2016), cited in Pls.’
 6   Opp. at 13, the district court denied a request for a stay because “[d]espite the D. C. Circuit’s
 7   eventual ruling, it will still be necessary for the parties to obtain discovery on the facts of this
 8   case.” Here, by contrast, no additional discovery from the Federal Defendants is appropriate
 9   given the production of the administrative record, as well as the forthcoming rule that will no
10   doubt affect these proceedings. For the same reasons, the other cases cited by Plaintiffs are
11   inapposite. See Kafatos v. Uber Techs., Inc., No. 15-cv-03727, 2016 WL 97489, at *2 (N.D.
12   Cal. Jan. 8, 2016) (“Although decisions in [other cases] could be beneficial to this action by
13   clarifying certain questions of law, the parties still require discovery on a number of factual
14   issues regardless of the outcome of those cases.”); Eisai Inc. v. Sanofi-Aventis U.S., LLC, No.

15   08-4168, 2011 WL 13143344, at *1 (D.N.J. Nov. 14, 2011) (noting possible prejudice to

16   Plaintiff in delaying discovery because matter may not be resolved in mediation). And again,

17   in circumstances more analogous to that presented here, courts have recognized that concerns

18   about efficiency tilt in favor of a stay. See Franciscan All., 2017 WL 3616652, at *5; Ass’n of

19   Irritated Residents, 634 F. Supp. 2d at 1095-96.

20                                                   CONCLUSION

21             For the foregoing reasons, the Federal Defendants’ motion to stay should be granted and
     all proceedings in this case should be stayed for a four-month period.
22
23
24
25
     5
       Insofar as Plaintiffs are suggesting that the Federal Defendants have deliberately withheld materials that should
26   have been included in the record, see Pls.’ Opp. at 12, such a suggestion is not only baseless in light of the
     thousands of pages of material that the Federal Defendants have produced and agreed to produce, but also
27   inconsistent with the presumption of regularity that attaches to an agency’s certification of an administrative
     record, e.g., Cal. v. Dep’t of Labor, No. 13-2069, 2014 WL 1665290 at *4 (E.D. Cal. Apr. 24, 2014) (citations
28   omitted).

         FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY PROCEEDINGS - 6              U.S. DEPARTMENT OF JUSTICE
         State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL           Civil Division, Federal Programs Branch
                                                                                                     450 Golden Gate Ave.
                                                                                                   San Francisco, CA 94102
                                                                                                       Tel: (415) 436-6635
           Case 2:18-cv-01115-RSL Document 156 Filed 12/20/18 Page 8 of 9



 1   Dated: December 20, 2018                       Respectfully submitted,
 2                                                  JOSEPH H. HUNT
 3                                                  Assistant Attorney General

 4                                                  ANNETTE L. HAYES
                                                    United States Attorney
 5
 6                                                  KERRY KEEFE
                                                    Civil Chief
 7
                                                    JOHN R. GRIFFITHS
 8                                                  Director, Federal Programs Branch
 9
                                                    ANTHONY J. COPPOLINO
10                                                  Deputy Director, Federal Programs Branch

11                                                  /s/ Stuart J. Robinson
                                                    STUART J. ROBINSON
12                                                  STEVEN A. MYERS
13                                                  ERIC J. SOSKIN
                                                    Trial Attorneys
14                                                  U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
15                                                  450 Golden Gate Ave.
16                                                  San Francisco, CA 94102
                                                    (415) 436-6635 (telephone)
17                                                  (415) 436-6632 (facsimile)
                                                    stuart.j.robinson@usdoj.gov
18
                                                    Attorneys for Federal Defendants
19
20
21
22
23
24
25
26
27
28

     FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY PROCEEDINGS - 7      U.S. DEPARTMENT OF JUSTICE
     State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL   Civil Division, Federal Programs Branch
                                                                                         450 Golden Gate Ave.
                                                                                       San Francisco, CA 94102
                                                                                           Tel: (415) 436-6635
            Case 2:18-cv-01115-RSL Document 156 Filed 12/20/18 Page 9 of 9



 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that on December 20, 2018, I electronically filed the foregoing reply using
 3
     the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.
 4
 5   Dated: December 20, 2018                                /s/ Stuart J. Robinson
                                                             Stuart J. Robinson
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY PROCEEDINGS - 8      U.S. DEPARTMENT OF JUSTICE
      State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL   Civil Division, Federal Programs Branch
                                                                                          450 Golden Gate Ave.
                                                                                        San Francisco, CA 94102
                                                                                            Tel: (415) 436-6635
